* Case 2:20-mj-30013-DUTY ECF No. 1. filed 01/13/20 PagelD.1 Page 1 of 11

\\

 

_ AUSA: Jeanine Brunson Telephone: (313) 226-9100
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: - Brett Brandon a Telephone: (313) 202-3400
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

BT

United States of America , |

veo | | Case:2:20-mj-30013
Earl Eugene Pitts | | Judge: Unassigned,
| Filed: 01-13-2020 At 03:33 PM :

| USA V (PITTS (CMP)(CMC) -

ra

CRIMINAL COMPLAINT

I; the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

_ On or about the date(s) of January 13, 2020 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section . ae Offense Description
18 USC § 922(n) » - Receipt of a firearm by a person under indictment

\

This criminal complaint i is based o on these facts:
see attached affidavit. —

 

Continued on the attached sheet. : We Bu.
c ‘ rc 7
. fos ant ts signature

on Special Agent (ATE )

Printed name and title

Sworn to before me and signed in my presence. ; / : * .
a « TS —

 

 

Date: : Judge’s signature
City and state: Detroit, Michigan Hon. R. Steven Whalen, United States Magistrate Judge

 

Printed name and title
' Case 2:20-mj-30013-DUTY ECF.No.1 filed 01/13/20 PagelD.2 Page 2 of11

IN THE UNITED STATES DISTRICT COURT
FOR EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

AFFIDAVIT IN SUPPORT OF
A CRIMINAL COMPLAINT

I, Brett J. Brandon, being first duly sworn, hereby state:

1. [have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,
and Explosives, United States Department of Justice, assigned to the Detroit
Field Division since July 2013. I graduated from the Criminal Investigator
Training Program and the ATF Special Agent Basic Training Program at the
Federal Law Enforcement Training Center in Glynco, Georgia. During my
employment with ATF, I have conducted and/or participated in numerous
criminal investigations involving the illegal possession, use, and sale of
firearms, drug trafficking violations, and criminal street gangs.

2. I make this affidavit from personal knowledge based on my participation in
this investigation, including interviews conducted by myself and/or other
law enforcement agents, communications with others who have personal
knowledge of the events and circumstances described herein, and

| information gained through my training and experience.
3. ATF is currently conducting a criminal investigation concerning Earl

Eugene PITTS (B/M; DOB: XX/XX/1999) for violations of 18 U.S.C. §.
Case 2:20-mj-30013-DUTY ECF No.1 filed 01/13/20 PagelD.3 Page 3 of11

922(n) — Receipt of a Firearm by a Person under Indictment, among other
state and federal criminal violations.
PROBABLE CAUSE

4. Affiant reviewed Detroit Police Department reports concerning two separate
shootings occurring on November 15 , 2019 and December 23, 2019, in
which officers recovered 9mm fired cartridge cases and investigated EARL
PITTS as a suspect.

5. Affiant reviewed Detroit Police Department CR No. 19 1150301,
documenting the November 15, 2019 non-fatal shooting of RC in the area of
Schoolcraft Avenue and Rutland Street in Detroit, Michigan. According to
RC and other witnesses, a blue Pontiac G6 occupied by four black males
pulled up next to RC’s vehicle near the intersection of Schoolcraft Avenue
and. Rutland Street in Detroit, Michigan. RC observed a black male, light
complexion wearing a black jacket and black knit hat seated in the front
passenger seat of the G6, point a handgun with a weapon mounted light at
RC and fire approximately two to three shots, striking RC in the left arm.
RC drove to IXXXX Faust Street in Detroit, Michigan and informed his
family of the incident. RC’s father, KC, drove RC to the Family Dollar,
located at 1X XXX Schoolcraft Avenue, to purchase bandages for the

gunshot wound. Upon entering the parking lot, RC noticed the blue Pontiac
Case 2:20-mj-30013-DUTY ECF No. 1: filed 01/13/20 . PagelD.4 Page 4 of 11

G6 in the parking lot. RC observed a black male step out from the rear of
the G6 and begin firing shots at RC, KC, and their vehicle. KC ducked and.
. a bullet struck the bill of his hat. KC a Concealed Pistol License (CPL)
holder, returned fired with his .45 caliber * pistol KC then got back into his
vehicle and drove RC back to IXXXX Faust Avenue 1 in Detroit, Michigan.
Officers responded to the Family Dollar shortly thereafter and a witness
advised the G6 pulled into the apartment complex around the corner, located
at 1X XXX Southfield Road. Officers located the G6 with ain apparent bullet
hole in the driver’s door'and shattered driver's window, in the apartment
complex parking lot. A witness: told the officers the owners of the vehicle
lived i in the IXXXX Southfield Road, Apartment 2X. The officers knocked
_ on the door of the apartment and a female granted the officers permission to
enter, At that same time, officers reviewed surveillance video captured at
the Family Dollar, which showed the passenger of KC’s vehicle firing shots
at the Gé6 and then the driver of the G6, a black male wearing ared hooded
sweatshirt and black male passenger, wearing a black Nike jogging suit
exited the vehicle and began firing at KC’s vehicle. Officers located EARL .
PITTS and TUHMELLE PITTS in the apartment, who matched the
description of the G6 oceupants firing at KC’s vehicle in the surveillance

video, and arrested them on outstanding traffic warrants. The officers
Case 2:20-mj-30013-DUTY. ECF No.1 filed 01/13/20 PagelD.5 Page 5 of 11

obtained and served a search warrant for the apartment and recovered an
Aero Precision 15x rifle from the front closet, a Century Arms Zastava PAP
M92PV 7.62 x 39 caliber pistol from under the sink in the kitchen loaded
with a double-stacked large capacity magazine, a Glock 30 .45 caliber pistol
from inside a Ramen Noodle box located on top of the refrigerator, a fifty

| round “drum? magazine inside the freezer, and a Glock 22 .40 caliber pistol :
in-the dresser in the northeast bedroom. Evidence technicians processed the
shooting scene and recovered five Omm fired cartridge cases, seven .45
caliber fired cartridge cases, three bullet fragments, and one fired bullet from
the Family Dollar parking lot. Officers also obtained a search warrant for
the G6 and recovered one 45 caliber fired cartridge case and two omm fired
cartridge cases from inside the Pontiac G6.

6. Affiant reviewed Detroit Police Department CR No. 1912230336,

_ documenting the December 23, 2019 non-fatal stabbing of Juvenile 1 and
shots fired at IXXXX Ridge Road in Detroit, Michigan at approximately

7:00 pm. On December 23, 2019, officers responded to a report of shots
fired at 1X XXX Ridge Road in Detroit, Michigan. Officers followed a trail
of blood to the upstairs bedroom and located Juvenile 1 with a large amount
of blood coming from his left hand. Officers interviewed the homeowner,

who stated his child’s mother, DPB was upset she could not see their

s .
Case 2:20-mj-30013-DUTY ECF No.1 filed 01/13/20 PagelD.6 Page 6of11

daughter on her birthday and came to the residence with EARL PITTS and
several others. The homeowner observed his child’s mother holding a knife
standing and the front door and proceeded to lock the upstairs door. The
homeowner’s current girlfriend, ML, went outside into the driveway and
DPB threated to attack her. At that time, ML’s son, Juvenile 1, got in
between them. DPB swung the knife and cut Juvenile 1 several times.
During this time, the homeowner observed EARL PITTS holding a handgun.
After the stabbing, the homeowner observed DPB, EARL PITTS, and the
others got into a green or blue Ford Winstar and drive north on Ridge Street.
At that time, the homeowner heard approximately ten gunshots. Officers
recovered eleven 9mm fired cartridge cases from the driveway and Ridge
Road just north of the residence. |

7. The Detroit Police Department entered a representative image of the 9mm
fired cartridge cases recovered from the November 15, 2019 shooting scene
and the Pontiac G6 and the 9mm fired cartridge cases recovered from the

December 23, 2019 shooting scene into the Integrated Ballistic Identification

System (IBIS). IBIS is the platform connecting the National Integrated
Ballistic Information Network (NIBIN), the ATF administered automated
ballistic imaging technology used to acquire digital images of markings

made by a firearm on fired cartridge cases. The NIBIN National Correlation
Case 2:20-mj-30013-DUTY ECF No.1 filed 01/13/20. PagelD.7 Page 7of11__

and Training Center (NNCTC) reviewed the images and issued a high
confidence lead indicating the omm fired cartridge cases recovered in both
shootings were likely fired from the same firearm. Furthermore, the lead
indicated the cases exhibit an “elliptical” type firing pin impression and a
rectangular type aperture impression (the aperture is the hole the firing pin

passes through when a firearm is discharged). To date, these markings are
unique to Glock pistols and Smith and Wesson Sigma series pistols.
According to ATF interstate Nexus Expert, Special Agent Michael Jacobs,
both Glock and Smith and Wesson sigma series pistols are “firearms” as
defined under 18 U.S.C. § 921 and manufactured outside of the state of
.Michigan, having traveled in and affected interstate commerce.

8. On January 13, 2020, the Livonia Police Department conducted a traffic stop
of a blue Chrysler Town and Country in the area of Six Mile Road and
Neganuee in Livonia, Michigan. The officers stopped the vehicle for
displaying a temporary license plate, which returned no record in the _
Michigan Law Enforcement Information Network (LEIN) and a broken left
tail light. The officer investigated the driver, who stated she did not have a
valid driver’s license. The officer arrested the driver for driving without a

license. The officer then identified and investigated the front passenger and

arrested him pursuant to an outstanding warrant. During a search incident to
Case 2:20-mj-30013-DUTY ECF No. 1 filed 01/13/20 PagelD.8 Page 8 of 11

arrest of the front passenger, the officer heard furtive movements in the back
of the vehicle. During the investigation, the officers observed three
additional occupants in the vehicle, two females in the second row and one
male in the third row. The officers removed the second row occupants from
the vehicle, conducted consent pat down searches and secured them on the
bumper of the patrol car. The officer then removed the third row passenger
_ from the vehicle. The third row passenger initially provided the officers a

false name, but later identified himself as EARL EUGENE PITTS. Officers
queried LEIN and arrested PITTS pursuant to an outstanding felony warrant
for a probation violation issued by Michigan Third Circuit Court.

9. During an inventory search of the vehicle conducted on scene, the officers

recovered one Glock 19 9mm caliber pistol bearing serial number

“BKFN666”, a thirty round pistol magazine, and a fifteen round pistol
magazine from the left rear well compartment (accessible from the third
row). Affiant is aware 9mm ammunition shot from this firearm would _
produce 9mm caliber fired cartridge cases with markings similar to those
exhibited on the fired cartridge cases recovered in the November 15, 2019
and December 23, 2019 shootings involving PITTS. |
10. The Livonia Police Department Dispatch queried the VIN and discovered

the vehicle was stolen in Detroit on December 4, 2019. Affiant reviewed
Case 2:20-mj-30013-DUTY ECF No.1 filed 01/13/20 PagelD.9 Page 9.of11

Detroit Police Department CR No. 1912060175, which revealed the vehicle -
was stolen on December 4, 2109 from the area of 7X XX Westwood Street in
Detroit, Michigan and reported stolen by the rightful owner on December 6,
2019.

11. Affiant also reviewed Detroit Police Department CR No. 1912050200. On
December 5, 2019, the Detroit Police Department conducted a traffic stop of
the vehicle in the area of Schoolcraft Road and Woodmont Street for an
improperly displayed temporary license plate and arrested the driver, PITTS,
pursuant to an outstanding felony warrant for a probation violation issued by
Michigan Third Circuit Court.

12. Affiant reviewed LEIN records, Michigan Third Circuit Court records, and
Detroit Police Department reports associated with EARL PITTS and learned
the following: |

a. On October 4, 2018, EARL PITTS pled guilty in Michigan Third
Circuit Court to Weapons — Carrying Concealed (CCW). On October
25, 2018, Judge Wanda A. Evans sentenced EARL PITTS to two |
years of probation under the provisions of the Holmes Youthful
Trainee Act (HYTA). Affiant iS aware an individual sentenced to
HYTA probation qualifies as “any person who is under indictment for

a crime punishable by imprisonment for a term exceeding one year”
Case 2:20-mj-30013-DUTY ECF No.1 filed 01/13/20 PagelD.10 Page 10 of 11

- for the purposes of 18 U.S.C. § 922(n) based upon prior investigations
involving the receipt of firearms by individuals on HYTA. On
December 6, 2019, BARL PITTS was arraigned for violating the

- terms of his probation and Judge Evans ordered a GPS tether as a part
of the bond provisions. The Wayne County Electronic Monitoring
Unit reviewed PITTS’ GPS tether data on January 13, 2020, which -
placed PITTS at the Livonia Police Department shortly after his arrest
(confirming his identity). |
13. A Detroit Police Department Crime Intelligence Analyst queried Detroit
Police Department records for the Glock 19 9mm caliber pistol bearing
serial number “BKFN666” and identified Detroit Police Department CR No.
| 1908270055. According to the report, the rightful owner of the pistol
reported it stolen to the Detroit Police Department on August 27, 2019. The
. rightful owner told the officer two black males robbed him at gunpoint and
_ Stole the firearm. Based on the fact the firearm was reported stolen on
August 27, 2019, after PITTS was sentenced to HYTA probation, PITTS
took receipt of the firearm while under indictment.
14.-On January 13, 2020, Affiant contacted ATF Interstate Nexus Expert,
Special Agent Michael J acobs and provided a verbal description of the

firearm. Based upon the verbal description, Special Agent Jacobs advised
Case 2:20-mj-30013-DUTY ECF No.1. filed 01/13/20 PagelD.11 Page 11o0f11

A
‘ a

the firearm is a firearm as defined under 18 U.S.C. § 921 and manufactured
outside of the state of Michigan after 1898, and therefore had traveled in and
affected interstate commerce.
CONCLUSION
15. Based upon the aforementioned facts stated herein, there is probable cause
to believe Earl Eugene PITTS (B/M; DOB: XX/XX/1999), a person under
indictment, did knowingly and intentionally possess one (1) Glock 19 mm
caliber pistol bearing serial number “BKFN666”, a firearm having affected
interstate commerce, in violation of 18 U.S.C. § 922(n) — Receipt of a
Firearm by a Person under Indictment. Said violation occurring on January
13, 2020, in the city of Livonia, in the County of Wayne, in the Eastern
Judicial District of Michigan. |
Respectfully submitted, \
seat) Basnat—
Brett J. BréAdon, Special Agent
Bureau of Alcohol, Tobacco,
Firearms and Explosives
Sworn to before me and signed in my presence.

qo Se

Hon. R. Steven Whalen
United States Magistrate Judge

Dated:
JAN 13 2029
